The alternative writ of mandate heretofore issued in this cause was improvidently issued and should be recalled and quashed. The petition showed no cause or ground for the issuance of the writ. It alleges in effect that sometime prior to March 3, 1943, Judge Leverich issued a commitment directing petitioner, sheriff, to take and detain Openshaw. Nothing is indicated as to the length or expiration date of the commitment. It is then alleged defendant Judge Ellett issued a writ of habeas corpus on March 3, 1943, directing petitioner, sheriff, to have Openshaw before the court on March 5, 1943, to be dealt with according to law. Hearing was had upon the sheriff's return to the writ showing he detained Openshaw by virtue of the Leverich commitment. No order was made by Judge Ellett untitl June 14, 1943, when he ordered Openshaw discharged. For aught the petition reveals, the Leverich commitment may well have run its course and expired by operation of law, and Openshaw may have served his full time in custody under the commitment before the order directing his dicharge was entered. In that event, as pointed out by Justice MOFFAT, no finding of fact could be required because they all appeared on the face of the record and commitment itself, like a dismissal on demurrer for want of sufficient facts alleged. There being no allegations in the petition indicating or showing any matters upon which or with respect to which findings of *Page 149 
fact could be made or should be required, and there being no allegations to show that at the time Judge Ellett made and entered his order of discharge of Openshaw, petitioner, sheriff, had or made any claim of a right to have Openshaw in custody, or that the commitment issued by Judge Leverich had not by its terms expired, it follows the alternative writ should not have issued, and the same should be recalled and quashed.